El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El artícnlo 182 del Código de Enjuiciamiento Civil auto-riza el nombramiento de un síndico después de sentencia para conservar los bienes litigiosos mientras se resuelva la apelación. Como resultado de nna alegación de que en el caso presente ese nombramiento se había basado en el testi-*677monio de un solo testigo al efecto de que la casa en cues-tión necesitaba pintura y que el balcón de la misma estaba algo deteriorado, este Tribunal expidió un auto de certiorari.
De la transcripción de la evidencia aducida en la vista en la corte de distrito aparece que el testigo aludido declaró que la casa estaba en muy malas condiciones; que cuando la misma pasó a la posesión de Artemio Camacho, peticionario en este procedimiento, unos dos años antes de la fecha de la vista sobre la solicitud de nombramiento de síndico, estaba pintada y en buenas condiciones; que al tiempo de la vista la mitad del balcón de hierro y la parte posterior de la casa habían desaparecido; que algunas de las puertas se habían perdido; que eran menester más de quinientos dólares para efectuar las reparaciones necesarias; que durante el tiempo de la estancia de Camacho no se habían hecho reparaciones; y que la casa se estaba deteriorando constantemente.
La demandante en la acción original había sido declarada dueña de la propiedad de que se trata, y, en vista de la si-tuación descrita por el testimonio arriba bosquejado, no hallamos abuso de discreción en el nombramiento de un síndico.
En Schlüter v. Texidor, 26 D.P.R. 107, la solicitud sobre nombramiento de síndico fuá hecha bajo el inciso 5 del ar-tículo 182, swprá, que autoriza tales nombramientos “en to-dos los demás casos en que como hasta el presente se han nombrado síndicos, conforme a los usos de las cortes de equidad,” pero no bajo la autoridad específica del inciso 3 de ese artículo, como en el presente caso. Un examen cui-dadoso de la opinión en el caso de Schlüter y de la del de González v. Benitez Flores, 29 D.P.R. 307, también citado por el peticionario, bastará para distinguir esos casos del pre-sente, por sus hechos.

Debe anularse el auto expedido.